COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-08-287-CV
DENNIS KYLE THURMON                                                      APPELLANT
 
                                                   V.
 
SKYLINE MOBILE HOME
ESTATES;                                         APPELLEES
UNITED STATES OF AMERICA; CITY 
OF HALTOM CITY, TEXAS; TARRANT
COUNTY, TEXAS; TARRANT COUNTY
HOSPITAL DISTRICT; TARRANT COUNTY
COLLEGE DISTRICT; AND BIRDVILLE
INDEPENDENT SCHOOL DISTRICT
                                               ----------
           FROM THE 348TH DISTRICT COURT OF
TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND
JUDGMENT
                                               ----------




On
February 17, 2009, we notified appellant that his brief had not been filed as
required by Texas Rule of Appellate Procedure 38.6(a).  See Tex. R. App. P. 38.6(a).  We stated we could dismiss the appeal for
want of prosecution unless appellant or any party desiring to continue this
appeal filed with the court within ten days a motion reasonably explaining the
failure to file a brief and the need for an extension.  See Tex. R. App. P. 10.5(b)(1),
38.8(a)(1), 42.3.  We have not received
any response.
Because
appellant=s brief has not been filed, we
dismiss the appeal for want of prosecution. 
See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).
Appellee
Skyline Mobile Home Estate=s March
11, 2009 motion to dismiss appellant=s appeal
for failure to timely file a brief is denied as moot.
Appellant
shall pay all costs of this appeal, for which let execution issue.
 
PER
CURIAM
 
 
PANEL: 
MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED: 
March 19, 2009




[1]See Tex. R. App. P. 47.4.